           Case 1:20-cr-00213-MKV Document 201 Filed 09/13/21 Page 1 of 1

                      USDC SDNY
                      DOCUMENT
                      ELECTRONICALLY FILED
                      DOC #:
                      DATE FILED: 9/13/2021

                                                                                        KATHERINE R. GOLDSTEIN
                                                                                        +1 212.872.8057/fax: +1 212.872.1002
                                                                                        kgoldstein@akingump.com




                                                   September 10, 2021

  VIA ELECTRONIC COURT FILING

  Hon. Mary Kay Vyskocil, United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

         Re:     United States v. Ozuna (Julio Ozuna), 20-Cr-213 (MKV)

  Dear Judge Vyskocil:

         We are counsel to Mr. Ozuna in the above-captioned matter and write to respectfully
  request a short adjournment of Mr. Ozuna’s sentencing, which is currently scheduled for October
  1, 2021 at 11:00 AM, to November 1, 2021, or a date thereafter on which the Court is available.
  We make this request to allow additional time to receive materials we intend to provide to the
  Court to aid in Mr. Ozuna’s sentencing, to adequately prepare Mr. Ozuna’s sentencing
  submission, and to review Mr. Ozuna’s sentencing submission with him while he is incarcerated.

         Assistant United States Attorney Allison Nichols has no objection to this request. If the
  Court grants this application, Mr. Ozuna’s sentencing submission will be due on October 18,
  2021.

         Thank you for your consideration in this matter.



                                                            Respectfully,

                                                            /s/ Katherine R. Goldstein
                                                            Katherine R. Goldstein
  cc:    Assistant United States Attorney Allison Nichols (via ECF)
         Assistant United States Attorney Jamie Bagliebter (via ECF)

GRANTED. The sentencing currently scheduled for October 1, 2021 is adjourned to November 1, 2021
at 10:00am. SO ORDERED.
                                   9/13/2021


                 One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
